          Case 2:20-po-00177-CKD Document 24 Filed 07/29/21 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA ALLISON, #179741
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
5    Linda_Allison@fd.org
6
     Attorney for Defendant
7    OMA REED

8                                IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   ) Case No. 2:20-PO-00177-CKD
11                                               )
                    Plaintiff,                   ) STIPULATION AND ORDER TO
12                                               ) CONTINUE PAYMENT DEADLINE
     v.                                          )
13                                               )
14   OMA REED,                                   ) Judge: Honorable Carolyn K. Delaney
                                                 )
15                  Defendant.                   )
                                                 )
16                                               )
17
18            IT IS HEREBY STIPULATED between the parties through their respective counsel,

19    Assistant United States Attorney Alstyn Bennett and Assistant Federal Defender Linda Allison,

20    attorney for Oma Reed, that the date for Ms. Reed to pay her fine currently set for July 16, 2021

21    be continued to October 16, 2021.

22            This continuance is to allow Ms. Reed additional time to pay her fine of $90.00. Ms.

23    Reed’s money goes to the payee to pay her bills directly and the payee then gives her a weekly

24   allowance. Her expenses have been higher than usual because she is living with a friend and

25   ///

26   ///

27   ///

28

                                                     -1-
      Case 2:20-po-00177-CKD Document 24 Filed 07/29/21 Page 2 of 2


1    needs to get cabs to get around. She used to walk more but she is further away now, and it has
2    been too hot to walk.
3
4    Dated: July 13, 2021                       HEATHER E. WILLIAMS
5                                               Federal Defender

6                                               /s/ Linda C. Allison___________
                                                LINDA C. ALLISON
7                                               Assistant Federal Defender
8
     Dated: July 13, 2021                       PHILLIP A. TALBERT
9                                               Acting United States Attorney

10                                              /s/ Alstyn Bennett
                                                Assistant United States Attorney
11
12
                                               ORDER
13
14          IT IS HEREBY ORDERED that the deadline for Oma Reed to pay her fine is continued
15   from July 16, 2021 to October 16, 2021.
16
     Dated: July 13, 2021                          _____________________________________
17                                                 CAROLYN K. DELANEY
                                                   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
